DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on May 26, 2021; November 12, 2021; and November 15, 2021 have been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.

Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  No figure shows the “protective film includes at least one of an air gap and a second adhesive layer formed at a center area of the substrate layer” as recited in claim 6.  FIGS. 7, 8 show an air gap but no second adhesive layer 246.  FIG. 11 shows protective film 240 and second adhesive layer 246 but no air gap.  None of the figures depict “at least one of an air gap and a second adhesive layer being formed between the substrate and the encapsulation film”.  Refer to the 35 U.S.C. § 112(b) rejection infra for further discussion.  

 	Therefore, the “protective film includes at least one of an air gap and a second adhesive layer formed at a center area of the substrate layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

 	Furthermore as to the drawings, FIG. 16A does not show pixels P, nor a first substrate 111, nor an active layer 311, nor a gate insulating film 330, nor a gate electrode 312, nor a lower electrode 321, nor a capacitor 321, nor an inter-layer dielectric layer 340 etc.. despite being explicitly described in published paragraphs [0139]-[0145] as being shown in FIG. 16A.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

 	As to claim 6, it is unclear how “at least one of an air gap and a second adhesive layer being formed between the substrate and the encapsulation film”.  First, none of the drawings depict both an air gap and a second adhesive layer in the same figure.  Second, the air gap is formed above both the substrate 300 and the encapsulation film 390 in FIG. 16C so the air gap cannot be formed between those layers.  Similarly, the second adhesive layer 246 is formed above both the substrate 111 and the encapsulation film 230 in FIG. 11 so the second adhesive layer cannot be formed between those layers.

 	Additionally as to claim 6, there is a lack of antecedent basis for “the substrate”.  Did Applicant intend “the substrate layer” or “the first substrate”?


	Claim Rejections 35 U.S.C. § 102(a)(1)
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Kwon et al. (KR 10-2016-0094481), machine translation provided and hereafter “Kwon”.

	
 	As to claim 1, Kwon teaches:
Forming pixels on a display area A on a first substrate 100.

Forming an encapsulation film 500a+500b+600 to cover the display area.

Attaching a protective film 700+800 onto the encapsulation film, wherein the protective film includes a substrate layer 800 and a first adhesive layer 700 formed at an edge of at least one side of the substrate layer.

Removing the protective film.  Kwon teaches removing both the first adhesive layer and the substrate layer after completion of a pad-etching process.  See Kwon at p. 11.  Comparing FIG. 3e to FIG. 4, the protective film has been wholly removed.


 	As to claim 2, Kwon teaches the edge area of at least one side of the substrate is overlapped with a non-display area B surrounding the display area.  Id. at FIG. 3d, FIG. 3e.
 	As to claim 8, Kwon teaches the first adhesive layer 700 contacts at least part of an upper surface of the encapsulation film 500a+500b+600 and a side surface of the encapsulation film.  Id.


Claims Allowable If Rewritten in Independent Form
 	Claims 3-5, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	As to claim 3, Kwon teaches the opposite limitation in FIG. 3e, i.e. a horizontal projection of the first adhesive layer is overlapped with a horizontal projection of the second electrode.

 	As to claim 5, Kwon is silent as to the second adhesive layer and no other prior art was found.

 	As to claim 7, Kwon is silent as to the second substrate and no other prior art was found.

No Prior Art Applied
 	No prior art has been applied to claim 6 in view of the unclear claim language.



Prior Art Not Relied Upon
 	The following prior art was not relied upon but is made of record:
Yanaka et al. (U.S. Patent Publication No. 2017/0338250 A1)

	

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829